J-S49045-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF W.F.S., A               :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: D.W.S., NATURAL                 :
    FATHER AND K.M.J., NATURAL                 :
    MOTHER                                     :
                                               :
                                               :   No. 637 WDA 2017

                     Appeal from the Decree March 24, 2017
               In the Court of Common Pleas of Armstrong County
                       Orphans’ Court at No(s): 1 of 2016


BEFORE:      DUBOW, SOLANO, and FITZGERALD,* JJ.

MEMORANDUM BY FITZGERALD, J.:                       FILED SEPTEMBER 15, 2017

        This is an appeal brought by D.W.S. (“Father”) and K.M.J. (“Mother”)

(collectively “Parents”) from the orphans’ court’s two decrees, both dated

and entered March 24, 2017, which involuntarily terminated their parental

rights to their minor son, W.S. (“Child”), born in September of 2014,

pursuant to 23 Pa.C.S. § 2511(a)(5), (8), and (b) of the Adoption Act, 23

Pa.C.S. §§ 2101-2938.1 For the reasons that follow, we affirm.


____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  Taking a single appeal from multiple orders is generally discouraged, but
case law has held that where the orders involve nearly identical issues, no
objections have been raised to the appeal, and the time for filing a separate
appeal has expired, such appeals may be addressed by this Court as if the
appeals had been consolidated. See Pa.R.A.P. 513; Commonwealth v.
Cozzone, 593 A.2d 860 (Pa. Super. 1991); General Electric Credit Corp.
(Footnote Continued Next Page)
J-S49045-17


      The orphans’ court summarized the facts and procedural history of this

case as follows:

                                     I. Findings[fn1]

          1. [Child] was born [i]n September [of] 2014. (Transcript,
          at 211).


             [fn1]
                  The parties consented to the [orphans’ court]
             taking judicial notice of the orders entered in the
             associated child dependency case, No. CP-03-DP-
             0000029-2014, and the factual findings contained
             therein. (Transcript, at p. 352). See Orders entered
             December 23, 2014; February 4, 2015; May 28,
             2015; August 28, 2015; December 21, 2015; April
             20, 2016; July 26, 2016; October 31, 2016; January
             25, 2017; and March 20, 2017. Accordingly, the
             [orphans’ c]ourt makes its findings herein based on
             the evidence presented at the termination hearing
             and the findings made in the related dependency
             case.


          2. Parents are the Child’s biological parents. They are
          unmarried. Mother does not have any other children and
          has never been married. Father has a teenage daughter
          with whom he has had no contact for many years. He was
          married previously for a short period of time. (Father’s Ex.
          "A," at 3-4).

          3. Father was 41 years old at the time of the hearing and
          is now 42 years old. Mother is 26 years old. (Transcript,
          at 216; Pet’s Ex. 1, at 1).




                       _______________________
(Footnote Continued)

v. Aetna Casualty and Surety Co., 263 A.2d 448 (Pa. 1970). Such is the
case here.



                                            -2-
J-S49045-17


       4. Mother and Father currently reside in a single-wide
       mobile home in Staley’s Trailer Court in Kittanning,
       Pennsylvania. . . . (Transcript, at 142; 210).

       5. Neither Mother nor Father is employed. Both Parents
       receive monthly Social Security benefits. Mother receives
       approximately $750.00 per month for a diagnosed
       disability of bi-polar disorder. Her step-grandfather, who
       acts as her representative payee, receives the benefits.
       He then gives Mother a portion of the funds and deposits
       the rest into a separate account in her name. Father
       receives approximately $875.00 per month for a disability
       associated primarily with asthma. Father also suffers from
       type-II diabetes, a heart condition, a kidney condition, and
       myalgia.     Father is certified as a gunsmith and law
       enforcement armorer, but does not currently work in either
       field and has never earned a profit from either vocation.
       (Transcript, at 211-15; 303; 318-19; Father’s Exs. “C” and
       “D”).

       6. Father does not drive and does not own an automobile.
       It appears that Mother also does not drive or own an
       automobile. (Transcript, at 249).

       7. Prior to moving to Armstrong County, the parties lived
       for a period of time in McAdoo, Schuylkill County,
       Pennsylvania. They moved to Armstrong County shortly
       before the Child’s birth. (Pet’s Ex. 1, at 1-2; Mother’s Ex.
       1, at 1).

       8. While residing in McAdoo, Parents had significant
       difficulties with their landlord and the conditions of their
       residence. When Parents returned to Armstrong County,
       Armstrong CYF received reports from Schuylkill County
       Children and Youth Services (“Schuylkill CYS”) and the
       Healthy Beginnings program provided by the Pennsylvania
       Department of Human Services. Schuylkill CYS alerted
       Armstrong CYF that Mother had been diagnosed with
       bipolar disorder and Father had been diagnosed with
       schizophrenia, but neither were taking any medications.
       Armstrong CYF also was informed that Father had concerns
       about his inability to control his frustrations and that
       Mother was easily frustrated and mentally limited. Parents
       also did not have necessary items for a newborn child,

                                  -3-
J-S49045-17


       were not budgeting their money adequately, and would not
       discuss an appropriate schedule for the Child. (Pet’s Ex. 1,
       at 2).

       9. Healthy Beginnings reported that Father experienced
       delusions of grandeur and paranoia. In the report from St.
       Luke’s hospital in McAdoo, where Father was evaluated to
       determine the best interests of the then-unborn Child, he
       was determined to be very unfocused and unable to
       concentrate enough on his health or diagnosis to “really do
       anything worthwhile.” (Pet’s Ex. 1, at 2-3).

       10. Prior to moving to Schuylkill County with Father,
       Mother [was] treated for her mental health issues at
       Family Counseling Center of Armstrong County (“FCC”).
       She had consultations at FCC in 2011 and 2012 and
       entered the acute partial program in 2012 as a result of a
       hypomanic episode and related psychosis.        She also
       related at that time a history of depression, childhood
       abuse, and family discord. (Mother’s Ex. 1, at 3-4). She
       was diagnosed with bipolar disorder and was prescribed
       several medications to treat her symptoms. In 2013, her
       primary care physician took her off of her medications
       during her pregnancy. (Id.). Mother also reported that
       she ceased taking her medications in part due to Father’s
       prompting. (Pet’s Ex. 1, at 2).

       11. Father has a long history of mental health diagnoses,
       chiefly schizoaffective disorder or schizophrenia, beginning
       when he was 17 years old. He has undergone voluntary
       psychiatric hospitalization on multiple occasions, the last of
       which was in 2010. Father disagrees with his diagnoses
       and believes that he has Asperger’s Syndrome that is
       exacerbated by his myalgic back pain. Although he has
       taken several antipsychotic medications for many years, he
       has since ceased taking any medications because he
       believes they are harmful. (Father’s Ex. “A,” at 1-3;
       Transcript, at 260-64; 277-80, 282).

       12. In addition to the reports from Schuylkill County,
       Armstrong CYF also received reports of odd and concerning
       behavior of both parents at the hospital. Accordingly, . . .
       the day after the Child’s birth and before his discharge
       from the hospital, Armstrong CYF filed an Application for

                                   -4-
J-S49045-17


       Protective Custody. An Order for Protective Custody was
       entered the same date.      The Child was placed in a
       temporary foster home, and a shelter hearing was
       scheduled for September 22, 2014. (Application for Order
       for Protective Custody and Request for Shelter Hearing,
       9/19/14, at ¶¶ 5-9, Ex.’s C, D; Order for Protective
       Custody, 9/19/14; Transcript, at 160-61).

       13. On September 22, 2014, Armstrong CYF filed a
       juvenile dependency petition alleging that the Child was
       dependent because he was without proper parental care
       and control pursuant to 42 Pa.[C.S.] § 6302. A shelter
       care order also was entered on September 22, 2014, by
       consent. The Child then was transitioned from foster care
       to the home of . . . the maternal grandparents (“Maternal
       Grandparents”).     Parents were living with Maternal
       Grandparents at the time. They soon thereafter left the
       residence due to personal conflicts with Maternal
       Grandparents. Parents moved first into Staley’s Motel and
       then into their current mobile home, which was in
       deplorable condition. (Shelter Care Order, 9/22/14;
       Dependency Petition, 9/22/14, at 4, 7-8; Transcript, at
       161, 171-72).

       14. On October 1, 2014, again by consent, the dependency
       adjudication hearing scheduled for that date was continued
       to permit Parents to undergo psychological evaluations and
       parenting assessments. Evaluations were performed by
       Dr. Terry O’Hara of Allegheny Forensic Associates. Dr.
       O’Hara is a Ph.D.-level psychologist who routinely is
       involved in dependency and child custody matters to
       conduct forensic and parental capacity evaluations. (Order,
       10/1/14; Transcript, at 47-49).

       15. Dr. O’Hara conducted his initial evaluations of Parents
       on October 9, 2014.       He utilized multiple sources of
       information including interviews with and observations of
       Mother, Father, and the Child, together with collateral
       information from Armstrong County Memorial Hospital,
       Schuylkill CYS, and Armstrong CYF.         Based on this
       information, Dr. O’Hara made recommendations regarding
       both Mother’s and Father’s mental health and parenting
       capabilities. At the time of the evaluations, Parents were


                                  -5-
J-S49045-17


       having daily visits with the Child.   (Pet’s Ex. 1, at 1-5;
       Transcript, at 52-53).

       16. Dr. O’Hara diagnosed Mother with, among other
       things, a mood disorder.        He diagnosed Father with
       schizoaffective disorder, paranoid type, together with
       several self-reported physical conditions.      Dr. O’Hara
       acknowledged Father’s instability and preoccupation with
       delusional thoughts and the dangers that these conditions
       would present to the Child if left untreated. He also noted
       Mother’s self-reports of physical aggression toward Father,
       anxiety, and her own denial of her mental health
       conditions, which could prove severe. (Pet’s Ex. 1, at 13,
       18, 20-21; Transcript, at 58-60).

       17. Dr. O’Hara concluded that there was insufficient
       evidence that Parents were able to appropriately meet the
       needs and Welfare of the Child. (Pet’s Ex. 1, p. 22). He
       accordingly made the following recommendations: 1) acute
       individual psychotherapy and psychiatric care; 2) domestic
       violence therapy; 3) parenting classes and parental
       training, and 4) increase in support network. Dr. O’Hara
       indicated that Parents’ mental health conditions had to be
       stabilized before any parenting skills training would be
       effective. He further recommended that all visitations
       should be supervised. (Pet’s Ex. 1, at 21; Transcript, at
       60).

       18. The [orphans’ c]ourt adjudicated the Child dependent
       by order entered November 10, 2014, with Parents’
       consent. Both Mother and Father stipulated to the findings
       that they had mental health diagnoses and were in need of
       mental health treatment. The order further identified as a
       condition of placement that Parents would follow through
       with the recommendations made by Dr. O’Hara.
       (Dependency Order, 11/10/14, at 1, 2).

       19. Based on Dr. O’Hara’s recommendations, Armstrong
       CYF developed a service/permanency plan for Parents.
       The plan established the following objectives: 1) address
       mental health diagnoses and comply with treatment
       recommendations; 2) obtain and maintain secure and
       appropriate housing suitable for the Child; 3) work toward


                                  -6-
J-S49045-17


       reunification; and 4) cooperate with Armstrong CYF.
       (Transcript, at 164).

       20. Parents initially sought mental health counseling at
       Unity Family Services in Leechburg, Pennsylvania, on or
       about November 24, 2014. They met with Michele Gould,
       a master’s - level counselor. After five sessions, Ms. Gould
       concluded that Father suffers from delusions of grandeur
       and that both parties had serious mental health issues.
       She recommended individual therapy for both Parents,
       which included the necessity of Father's acknowledgment
       of this diagnosis.          She further recommended the
       continuation of supervised visits until the parents
       demonstrated appropriate parenting skills and compliance
       with treatment recommendations. (Father’s Ex. B). Ms.
       Gould further recommended that an alternative foster or
       kinship placement for the Child be considered because of
       relational difficulties with Maternal Grandparents. (Id.).

       21. After the first permanency review hearing held on
       December 23, 2014, both Mother and Father were found to
       be in minimal compliance with the directives in the
       permanency plan, although Mother had progressed well in
       bonding with the Child. Father was making less progress
       with bonding, but both were learning basic childcare skills.
       (Permanency Review Order (“PRO”), 12/23/15, at 1, 2-3).

       22. Parents began having supervised visits at the home of
       [Mother’s Cousin (“Maternal Cousin”) o]n or about January
       or February 2015. . . .      [Maternal Cousin] received
       instruction and training from Armstrong CYF and Holy
       Family Institute (“Holy Family”) on how to supervise
       Parents’ visits with the Child.    The visits have been
       occurring consistently since the beginning of 2015
       approximately two to three times per week. When under
       supervision, both parents, Mother in particular, have been
       able to adequately provide for the Child’s basic needs.
       (Transcript, at 285-300).

       23. Both Parents ceased having any treatment at Unity
       Family Services by early February 2015 because of what
       appear to be logistical difficulties. Although Mother claims
       that the fault lies with Unity, the [orphans’ c]ourt finds
       that neither Mother nor Father exerted any significant

                                  -7-
J-S49045-17


       effort to ensure that treatment continued or that they were
       compliant with treatment recommendations. (Transcript,
       at 165-67; 328-29; Father’s Ex. “B”).

       24. After the permanency review hearing on February 4,
       2015, the [orphans’ c]ourt found that Mother was showing
       moderate compliance with the permanency plan and
       moderate progress toward alleviating the conditions that
       led to p[l]acement, including progress during the visits
       with the Child and in beginning to address her mental
       health.   Father still was showing minimal compliance,
       having not made any significant progress in visits with the
       Child or in pursuing mental health treatment. (PRO,
       2/4/15, at 1, 2-3).

       25. Father had a preliminary psychiatric evaluation with
       Dr. Manoj Lekwhani at FCC in early 2015. Dr. Lekwhani
       preliminarily diagnosed Father with a delusional or mood
       disorder and also recommended that he enter the acute
       partial hospitalization program, which would include group
       therapy. Part of the purpose of Father’s participation in
       this program was to enable FCC to gather more
       information and make a more definite diagnosis. As part
       of the program, Father was referred to Dr. Mary Galonski,
       a psychiatrist at FCC, for treatment.        Dr. Galonski
       concluded that Father had a schizoaffective disorder with
       features of schizophrenia and bi-polar disorder, including
       manic symptoms, delusions, thought disorganization, and
       rapid speech with grandiose and paranoid themes. Father
       remained in the partial hospitalization program for
       approximately two months. (Transcript, at 15-17, 20-23).

       26. Dr. Galonski typically recommends individual
       psychotherapy and medication to treat schizoaffective
       disorders. She made those recommendations for Father,
       and ultimately prescribed for him a trial dosage of the drug
       Invega, which is an antipsychotic medication. Father took
       the Invega for a period of approximately two months
       during the summer of 2015, during which his symptoms
       improved to a degree, including his ability to sleep. FCC
       monitored Father’s sugar levels while he was taking
       Invega, which was a concern. In August 2015, Father
       ceased taking the Invega after an episode in which he
       experienced chest pains and went to the emergency room.

                                  -8-
J-S49045-17


       There is no indication that the pains were caused by the
       medication,   but    rather   likely   resulted   from    a
       musculoskeletal issue. (Transcript, at 17-19, 26, 33-34).

       27. Because of Father’s resistance to both medication and
       Dr. Galonski’s diagnosis, she referred him to Dr. Mahendra
       Patil, MD, another psychiatrist at FCC, for a second opinion
       in the fall of 2015. Dr. Patil made a similar diagnosis, but
       did not see any urgent need to force medication because
       he did not perceive Father to be a danger to himself or
       others. Father also treated on an individual basis with
       Michelle Gawlinski, a therapist at FCC, for a short period
       after he left the partial program. Father ultimately quit
       treatment with her because he did not believe it was
       helpful.    Father then returned to treatment with Dr.
       Galonski, who again recommended medication and
       monitored treatment, including re-entry into the partial
       program. Her recommendations were rebuffed by Father,
       who ceased all treatment with FCC [o]n or about
       December 2015. He has not [been] treated for his mental
       health problems since that time, and his file at FCC has
       been closed. (Transcript, at 19-32; Father’s Ex. “A”).

       28. Dr. Galonski opined that the appropriate treatment for
       Father’s condition is a combination of medication, group
       therapy, and individual psychotherapy, and that therapy
       alone    would    be    insufficient without   medication.
       (Transcript, at 25, 30, 39-43).

       29. After leaving treatment at Unity Family Services,
       Mother returned to FCC to be evaluated by Jason Benton, a
       nurse practitioner with whom she had treated prior to
       meeting Father and moving to Schuylkill County. In his
       evaluation, Mr. Benton reviewed Mother’s treatment
       history for trauma, depression, ADHD, and hypomanic and
       psychotic episodes. She previously had participated in the
       acute partial program at FCC, but was not presenting with
       any significant psychiatric problems. Mr. Benton opined
       that, “[i]n regard to her ability to care for her son, there
       are no reservations from a psychiatric perspective at this
       time, but she would need considerable help and support
       for parenting skills and logistics.” (Mother’s Ex. 1, at 7-8).
       Mr. Benton again recommended the re-introduction of a
       medication regimen to prevent mood swings, but Mother

                                   -9-
J-S49045-17


       refused, stating that “meds will kill me.” Mr. Benton did
       not perceive Mother to have any safety concerns, so he did
       not urge medication, but rather indicated that he would
       continue to build her trust so that she would take
       treatment suggestions in the future. (Id. at 9).

       30. After the permanency review hearing held on May 28,
       2015, both Mother and Father were showing moderate
       compliance with the goals in the permanency plan and
       moderate alleviation of the conditions that led to
       placement. Specifically, Mother showed progress in both
       bonding with the Child and in addressing her mental health
       conditions. Although Father showed less progress, it was
       nonetheless definite. At this time, an increased number of
       visits was recommended, and Mother was having
       additional visits on her own with the Child.        (PRO,
       5/28/2015, at 1, 2-3; Transcript, at 125-26; 317).

       31. Mother continued intermittent individual psychotherapy
       at FCC through May 2016, when she terminated treatment.
       She has not received any treatment for her mental health
       conditions since that time. (Transcript, at 343-44).

       32. Both Mother and Father also received visit coaching
       and in-home services from Holy Family. The visit coaching
       began in June 2015, at which time Parents had three
       supervised visits per week with the Child in their home.
       Counselors Sheena Johns and Jessie Cravener provided the
       services. The visits included supervision, coaching, and
       education of Parents regarding appropriate parenting
       methods and techniques. Initially, Mother was cooperating
       substantially with Holy Family, and both Parents were
       receptive to suggestions. (Transcript, at 114-118).

       33. After the permanency review hearing on August 28,
       2015, the [orphans’ c]ourt determined that both Parents
       had progressed significantly in both compliance with the
       permanency plan goals and in improving the conditions
       that led to placement. Mother was indicated to be in “full
       compliance,” having addressed both her mental health
       conditions and parenting skills. Father showed moderate
       progress in all of the permanency goals. He was taking
       Invega at this time, but not regularly as prescribed. He
       agreed at the permanency hearing to receive injections of

                                 - 10 -
J-S49045-17


       the drug to assure an appropriate maintenance dose,
       provided the administration of the injections was arranged
       for him. (PRO, 8/28/15, at 1, 2-3).

       34. Mother and Father had 48 supervised visits with Holy
       Family. In August 2015, Holy Family believed that Mother,
       on her own, might be able to take the lead and help Father
       through the visits, which would otherwise be unsupervised.
       Mother and Father did not ultimately have any
       unsupervised visits, although Holy Family is not certain of
       the reason. (Transcript, at 126-135).

       35. After an incident in Parents’ home in September 2015,
       the visits supervised by Holy Family were moved to Holy
       Family’s offices, where the visits continued until November
       2015. During this period, Mother and Father regressed
       significantly in their cooperation with Holy Family. Parents
       ignored Holy Family’s parenting recommendations,
       believing them to be outdated and irrelevant and
       preferring to follow the skills they learned watching
       “Supernanny.” Parents also became more combative and
       argumentative. (Transcript, at 118-123; 232; Pet’s Ex.
       "2," at 115).

       36. On November 12, 2015, Parents arrived at Holy Family
       Institute for a pre-visit meeting, at which time Holy Family
       began to discuss with Parents appropriate methods for
       getting the Child to eat, rather than the method Father
       was using, specifically, holding the Child’s mouth shut.
       The situation escalated with both Parents becoming irate.
       The visit ultimately was cancelled because of the incident,
       and all supervised visits at Holy Family’s offices ceased at
       this time. (Transcript, at 123-24; Pet’s Ex. “2,” at 14-15).

       37. Robert Flory of Holy Family provided in-home services
       to Parents at their residence. The services began in July
       2015, at which time Mr. Flory developed a goal plan for the
       family. The plan included the goals of 1) ensuring safety
       and stability in the home, including enhancing Parents’
       abilities to protect the Child emotionally and physically,
       recognize child abuse and neglect, and maintain a clean
       and functional home; 2) understand the physical,
       emotional, and social development of the Child, and 3)
       recognize how unresolved family problems can impede

                                  - 11 -
J-S49045-17


       functioning and the        need         at   attend   counseling.
       (Transcript, at 14-141).

       38. Mr. Flory recognized that the parties’ home was an
       immediate issue given its structural unsoundness and age.
       Further, due to financial issues, Parents often did not have
       sufficient food in the home and were not attending to the
       basic maintenance of utilities. (Transcript, at 144-149;
       154; 172-76; Pet’s Ex. “1,” at 11).

       39. Mr. Flory attempted to convince Parents that the trailer
       was unlivable and that they should move, possibly into
       public housing. Father resisted moving into public housing
       because of his business providing gunsmith and armory
       services.     Mother simply did not want to move.
       (Transcript, at 142-143; 159; 238-239; 314).

       40. Parents did not have functional heat from December
       2015 through the summer of 2016. During this period,
       they heated the residence with their electric oven and
       space heaters. These sources provided a safety hazard
       given the amount of clutter in the home, the use of
       extension cords, and the open oven door. (Transcript, at
       144-149; 154; 172-76).

       41. The issue with the parties’ furnace was not resolved
       until November 2016, after the commencement of the
       termination hearing. The clutter and excess belongings
       that were making the home virtually unlivable and unsafe
       for the Child were partially removed in the summer of
       2016 when Father completed the assembly of a storage
       shed that Parents had purchased in the fall of 2015. This
       problem was not significantly alleviated until after the
       termination hearing commenced.       (Transcript, at 187;
       236-37, 240; 275-77; 325-27).

                            *     *        *

       43. Parents both were re-evaluated by Dr. O’Hara in
       December 2015 to determine whether they had made any
       progress on the goals and recommendations established in
       their October 2014 evaluations.        Dr. O’Hara reviewed
       materials provided by Armstrong CYF, including reports of
       Parents’ difficulties with Holy Family, a decreased level of

                                  - 12 -
J-S49045-17


       interaction between Father and the Child, Father’s
       continued diagnosis of schizoaffective disorder, and both
       Parents’ psychiatric care progress. (Pet’s Ex. 2, at 1-4).
       Dr. O’Hara again interviewed both Parents and observed
       their interactions with the Child. (Id.).

       44. Dr. O’Hara opined that 1) Parents have a significant
       lack of understanding of child development; 2) there exist
       real concerns regarding Father’s preoccupation with his
       delusions and his acknowledgment of the dangers of his
       “blind rages”; 3) Father was beginning to involve the Child
       in his delusions; 4) no progress would be made on
       parenting skills unless Parents’ mental health issues were
       first adequately addressed; 5) the Child is at risk for
       physical abuse, exposure to extreme psychological
       instability, and domestic violence with Parents, and 6) the
       benefit of the minimal bond existing between Parents and
       the Child is outweighed by the Child’s urgent need for
       stability, security, and safety. (Transcript, at 63-87).

       45. Dr. O’Hara further opined that he did not see any
       evidence that Parents were able to care for the Child and
       that there should have been more progress given the level
       of services that were provided to them. (Transcript, at 65-
       66). He also opined that the termination of Parents’
       parental rights and subsequent adoption was in the best
       interest of the Child, notwithstanding the level of
       attachment that might exist. (Id. at 86-88; Pet’s Ex. 2, at
       17-19).

       46. A permanency hearing was held on December 21,
       2015, after Dr. O’Hara’s second evaluation. Significant
       regression on the part of both Parents, particularly Father,
       was indicated. Father had stopped taking his medications
       and was continuing to deny his mental health diagnosis.
       Father’s visits with Child also deteriorated, largely due to
       his preoccupations with socializing with supervisors and
       telling them a deluded personal history. Mother at this
       point was providing most of the care at visits, but still was
       not achieving an appropriate level of competency in caring
       for the Child. Because the Child had been in placement for
       more than 15 months, the [orphans’ c]ourt directed CYF to
       file a petition to terminate parental rights.          (PRO,
       12/21/2015, at 1, 2-3).

                                  - 13 -
J-S49045-17




Orphans’ Ct. Op., 3/24/17, at 2-19 (footnote in original).

       On January 14, 2016, Armstrong CYF filed a petition to terminate

Mother’s and Father’s parental rights to Child.      On November 15, 2016,

November 18, 2016, and November 21, 2016, the orphans’ court held

hearings on the petition.        Armstrong CYF presented the testimony of Dr.

Galonski; Dr. O’Hara; Dr. Eric Bernstein, a licensed psychologist who

performed an additional evaluation of Parents at their request; Sheena

Jones, a family counselor at Holy Family; Robert Flory; and Athena Syput,

Parents’ caseworker.       Mother presented the testimony of Maternal Cousin

and testified on her own behalf. Father likewise testified on his own behalf.

On March 24, 2017, the orphans’ court involuntarily terminated Mother’s and

Father’s parental rights to Child. On April 21, 2017, Parents filed a timely

notice of appeal. Parents filed their concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b) on April 26, 2017.2

       On appeal, Parents raise the following issues for our review:
____________________________________________


2
   Although Mother and Father failed to comply with Pa.R.A.P. 1925(a)(2)(i),
relating to children’s fast track appeals, we decline to dismiss or quash their
appeal. See In re K.T.E.L., 983 A.2d 745, 747 (Pa. Super. 2009) (“the
failure to file a concise statement of errors complained of on appeal with the
notice of appeal will result in a defective notice of appeal, to be disposed of
on a case by case basis.” (emphasis in original)). Here, Mother and Father
filed their concise statement five days after filing their notice of appeal.
However, since the misstep was not prejudicial to any of the parties and did
not impede the orphans’ court’s ability to issue a thorough opinion, the
procedural error was harmless.



                                          - 14 -
J-S49045-17



          I. Did the [orphans’] court make a mistake in law or fact
          by terminating the parental rights of the natural parents?

          II. Did the [orphans’] court abuse its discretion by
          terminating the parental rights of the natural parents?

Parents’ Brief at 5.3

       We review a decree terminating parental rights in accordance with the

following standard:

          The standard of review in termination of parental rights
          cases requires appellate courts to accept the findings of
          fact and credibility determinations of the trial court if they
          are supported by the record. If the factual findings are
          supported, appellate courts review to determine if the trial
          court made an error of law or abused its discretion. A
          decision may be reversed for an abuse of discretion only
          upon demonstration of manifest unreasonableness,
          partiality, prejudice, bias, or ill-will.  The trial court’s
          decision, however, should not be reversed merely because
          the record would support a different result. We have
          previously emphasized our deference to trial courts that
          often have first-hand observations of the parties spanning
          multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).     The burden is upon the petitioner to prove by clear and

convincing evidence that its asserted grounds for seeking termination of

parental rights are valid.       In re R.N.J., 985 A.2d 273, 276 (Pa. Super.

2009).


____________________________________________


3
   Parents framed their issues somewhat differently in their concise
statement, but we find them sufficiently preserved for our review.



                                          - 15 -
J-S49045-17



      Moreover, we have explained:

         The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)). “The

trial court is free to believe all, part, or none of the evidence presented, and

is likewise free to make all credibility determinations and resolve conflicts in

the evidence.”   In re M.G., 855 A.2d 68, 73-74 (Pa. Super. 2004).         This

Court need only agree with the trial court’s decision as to any one subsection

of section 2511(a) in order to affirm the termination.     See In re B.L.W.,

843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

      In In re C.L.G., 956 A.2d 999 (Pa. Super. 2008) (en banc), this Court,

sitting en banc, instructed as follows:

            [O]ur case law has made clear that under Section 2511,
         the court must engage in a bifurcated process prior to
         terminating parental rights. Initially, the focus is on the
         conduct of the parent. The party seeking termination must
         prove by clear and convincing evidence that the parent’s
         conduct satisfies the statutory grounds for termination
         delineated in Section 2511(a). Only after determining that
         the parent’s conduct warrants termination of his or her
         parental rights must the court engage in the second part of
         the analysis: determination of the needs and welfare of the
         child under the standard of best interests of the child.
         Although a needs and welfare analysis is mandated by the
         statute, it is distinct from and not relevant to a
         determination of whether the parent’s conduct justifies
         termination of parental rights under the statute. One
         major aspect of the needs and welfare analysis concerns
         the nature and status of the emotional bond between
         parent and child.


                                     - 16 -
J-S49045-17



Id. at 1004 (citation and quotation marks omitted).

     As this Court need only agree with the orphans’ court relative to one

section, we focus our analysis on section 2511(a)(8) and (b) which provide:

     § 2511. Grounds for involuntary termination

        (a) General rule.--The rights of a parent in regard to a
        child may be terminated after a petition filed on any of the
        following grounds:
                              *     *     *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed from
           the date of removal or placement, the conditions which
           led to the removal or placement of the child continue to
           exist and termination of parental rights would best
           serve the needs and welfare of the child.
                               *     *     *

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(8), (b).

     Section 2511(a)(8) incorporates a three-part analysis. Termination of

parental rights is proper under subsection (a)(8) if: (1) the child has been

removed from parental care for twelve months or more since the date of



                                   - 17 -
J-S49045-17


removal; (2) the conditions leading to removal continue to exist; and (3)

termination would best serve the child’s needs and welfare. In re M.E.P.,

825 A.2d 1266, 1275-76 (Pa. Super. 2003). “As this Court has repeatedly

indicated, termination under subsection (a)(8) ‘does not require an

evaluation of a parent’s willingness or ability to remedy the conditions that

led to placement of the children.’” In re I.J., 972 A.2d 5, 11 (Pa. Super.

2009) (quoting In re Adoption of R.J.S., 901 A.2d 502, 511 (Pa. Super.

2006)) (emphasis in original). Instead, subsection (a)(8) “requires only that

the conditions continue to exist, not an evaluation of parental willingness or

ability to remedy them.” Id. (quoting C.L.G., 956 A.2d at 1007).

      Therefore, the relevant questions are whether the parent has remedied

the conditions that led to the removal of the child and whether the child’s

reunification with that parent is imminent at the time of the termination

hearing.     I.J., 972 A.2d at 11; see, e.g., R.J.S., 901 A.2d at 512

(termination under (a)(8) was appropriate where Mother was not in a

position to parent her children at the time of the termination hearing). As

we have previously stated:

           We recognize that the application of [subsection] (a)(8)
           may seem harsh when the parent has begun to make
           progress toward resolving the problems that had led to
           removal of her children. By allowing for termination when
           the conditions that led to removal continue to exist after a
           year, the statute implicitly recognizes that a child’s life
           cannot be held in abeyance while the parent is unable to
           perform the actions necessary to assume parenting
           responsibilities. This Court cannot and will not subordinate
           indefinitely a child’s need for permanence and stability to a

                                      - 18 -
J-S49045-17


         parent’s claims of progress and hope for the future.
         Indeed, we work under statutory and case law that
         contemplates only a short period of time, to wit eighteen
         months, in which to complete the process of either
         reunification or adoption for a child who has been placed in
         foster care.

I.J., 972 A.2d at 11 (quoting C.L.G., 956 A.2d at 1005) (emphasis in

original).

      Our review of the record supports the orphans’ court’s decision to

terminate Parents’ rights pursuant to section 2511(a)(8). At the time of the

termination hearings, Child had been in placement continuously for over

twenty-six months.     This is well beyond the twelve-month requirement

subscribed by subsection (a)(8). Thus, the first prong of section 2511(a)(8)

is established beyond dispute.

      As to the second prong, the orphans’ court was required to determine

whether the conditions leading to Child’s placement persisted, despite the

agency’s reasonable good faith efforts.       Parents argue that they were

compliant and/or partially compliant in remedying the conditions that led to

Child’s removal. Parents’ Brief at 13. In particular, the extent of Parent’s

argument on this point is as follows: “Mother is compliant with her mental

health treatment. Father is partially complaint, in that he attends meetings

with his providers, however, Father refuses to take the medication that has

been prescribed to him.” Id.

      In its opinion, the orphans’ court set forth multiple conditions that led

to Child’s removal, which it described as follows:


                                    - 19 -
J-S49045-17


         The original dependency adjudication and disposition
         order, entered with Parents’ consent, identified both
         Parents’ mental health diagnoses as the preeminent
         conditions requiring the placement. That order directed
         that they comply with the recommendations made by Dr.
         O’Hara after his November 2014 evaluations. Further, the
         permanency plan put in place by Armstrong CYF included
         Dr. O’Hara’s recommendations and further indicated that
         Parents should obtain suitable housing for the Child,
         progress toward reunification, and cooperate with
         Armstrong CYF.       Dr. O’Hara noted specifically in his
         evaluation report that Parents’ mental health conditions
         would have to be addressed and stabilized before parental
         training could be effective.

Orphans’ Ct. Op. at 27-28.

      The orphans’ court then explained its determination that these

conditions continue to exist:

         Parents,    at   times,   made     progress    with     these
         recommendations.      Regarding    parenting    skills,   the
         permanency review orders entered by the [orphans’ c]ourt
         in the spring and summer of 2015 indicate that Mother
         was compliant with the permanency plan and making
         progress toward reunification.      The [orphans’ c]ourt’s
         findings in those orders indicate that Mother was bonding
         with the Child, was taking the lead at visits and providing
         the bulk of the childcare, and was having additional
         supervised visits on her own with the Child. At one point
         in August or September 2015, Holy Family recommended
         that Mother have unsupervised visitation with the Child,
         which ultimately did not occur. There is little evidence in
         the record of the reason why the unsupervised visits did
         not begin. Also at some point in 2015, Mother had, for a
         period, extra visits alone with the Child. It is not clear
         whether this was the same time that Father’s visits were
         suspended because of unacceptable behavior. (Transcript,
         at 227).

            It also is clear, however, that beginning in or about
         September 2015, Mother began to regress in her abilities
         to provide care for the Child. Visits supervised by Holy

                                    - 20 -
J-S49045-17


       Family were moved to Holy Family’s offices because of an
       incident at Parents’ home.          Both Parents became
       increasingly hostile with Holy Family professionals and
       would not heed their teaching or instruction. Both Mother
       and Father reiterated their outright-rejection of Holy
       Family’s instruction at the termination hearing.

          Regarding Mother’s mental health, she had received
       treatment for a number of years, including, several years
       before she met Father, moved to Schuylkill County,
       became pregnant, and moved back to Armstrong County
       with Father to have the Child. Although she previously
       was prescribed medications to control her mood and
       prevent any manic episodes or psychosis, she ceased
       taking any medications in 2013 and has not resumed,
       despite the recommendations of Mr. Benton.          Mother
       began counseling with Ms. Gould at Unity Family Services,
       although she did not continue there for what are unclear
       reasons. After an initial psychiatric evaluation at Family
       Counseling Center, Mother began individual counseling,
       which continued until the spring of 2016, after the
       termination petition was filed.

          Although medications were recommended for Mother by
       Mr. Benton, the nurse practitioner by whom Mother was
       evaluated at FCC, Mother refused the medications, which
       clearly was at Father’s prompting.       Although Mother
       believes that the medications are dangerous and that she
       does not need them, she admits to having acted out in
       physical aggression toward Father.        Further, it was
       Mother’s uncontrolled outburst and aggression that
       prevented the visit that was supposed to happen at Holy
       Family offices in November 2015. (See Pet’s Ex. 2, at 14-
       15). All visits were cancelled after that date because of
       the ongoing resistance from both Parents.

          Mother also continues to ignore Father’s mental health
       condition. This, in fact, is the primary ongoing and quite
       paralyzing problem with Mother: she will not acknowledge
       Father’s mental health conditions and buys into his
       delusions and rash behavior. (See Mother’s Ex. "1," at 1).
       As a result, she stunts her own progress with the Child and
       continues in what appears to be a thorough-going denial
       about the need for treatment.

                                 - 21 -
J-S49045-17



           Father has continually and quite obstinately refused to
       accept his primary mental health diagnosis: schizoaffective
       disorder or schizophrenia. The record is clear that Father
       has suffered from this condition and related conditions
       from his adolescence. He was hospitalized for psychiatric
       care on at least four occasions, has been prescribed
       numerous medications through the years for his condition,
       and has been diagnosed with a schizoaffective disorder, or
       at least a delusional disorder, by two psychologists (O’Hara
       and Bernstein), three psychiatrists (Lekwhani, Galonski,
       Patil), and one therapist (Gould), all since the Child has
       been placed. He adamantly disagrees with all of these
       diagnoses and continues to claim that he suffers from
       Asperger’s Syndrome, which is exacerbated by his lower
       back myalgia.

            Father’s obstinacy in this regard and his unwillingness
       to treat is of grave concern to both the psychologists who
       evaluated him and to th[e orphans’ c]ourt. Since . . . the
       filing of the termination petition and thereafter, Father’s
       visits with the Child have deteriorated and he has now
       discontinued all mental health treatment. There is no
       evidence in the record that Father at present, or at any
       time prior, has or had the independent capability of
       providing for the Child’s needs. Regarding his mental
       health and parenting capabilities, all sources indicated that
       Father is in exactly the same position at present as he was
       two and one-half years ago.

          Regarding suitable housing, the condition of Parents’
       residence had not improved as of the date the termination
       petition was filed and, in fact, had worsened at times.
       Parents initially resided with Maternal Grandparents, where
       the Child was placed after foster care. Parents resided in
       that residence for a short period with the Child.
       (Transcript, at 193-94). They then moved out of the home
       because of a conflict that Father had with Maternal
       Grandparents. They first resided in Staley’s Motel and
       then moved into a very old single-wide trailer that was
       considerably dilapidated and in need of immediate
       structural work. The condition of the interior of the home
       worsened through 2015, when Parents moved all of their
       belongings from Maternal Grandparents[’] home to the

                                  - 22 -
J-S49045-17


        trailer, eliminating any extra space. Parents then were
        relegated to sleeping on a mattress in the living room,
        where they had placed their dressers and bedroom
        furniture as well. The entire back half of the trailer was
        unusable much of the time because of the considerable
        amount of clutter.

           Further, beginning in the winter of 2015, Parents’
        furnace quit working. Although they gave several excuses
        as to why it was not fixed until approximately a year later,
        the [orphans’ c]ourt finds none to be acceptable given the
        simple and cheap repair that was made in November 2016.
        Parents utilized space heaters and their kitchen oven for
        heat from December 2015 through November 2016, which
        created obvious and significant safety hazards that were
        not ameliorated until after the termination hearing began.
        Although currently the furnace is operational, the shed is
        constructed, and the clutter issue has been resolved to a
        degree, the [orphans’ c]ourt is unsatisfied that the home is
        yet capable of housing a young child. The [orphans’ c]ourt
        also has serious reservations that Parents recognize the
        need to maintain a safe residence for the Child, as they
        would not take any real steps in that direction until the
        threat of termination of their parental rights was
        imminent.[fn5]



          [fn5]
              Mr. Flory encouraged Parents to consider moving
          from the trailer at Staley’s into either public housing
          or another suitable option. Mother refused to leave
          that location because she was tired of moving.
          Father contends that he attempted to find other
          housing, but would not consider public housing
          because the housing authority would not permit him
          to live there with his gunsmithing and armoring
          businesses, neither of which he has ever established.


Orphans’ Ct. Op. at 28-33.    After a careful review of the record in this

matter, we find that there is ample, competent evidence to support the




                                   - 23 -
J-S49045-17


orphans’ court’s factual findings, and that the court’s conclusions are not a

result of an error of law or an abuse of discretion.

      The   record   reflects   that   Mother   refused   to   take   medications

recommended for her mental health diagnoses and stopped attending

weekly outpatient therapy. N.T., 11/15/2016, at 196; N.T., 11/24/2016, at

320-21. Likewise, Father refused to accept his diagnoses of schizoaffective

disorder and stopped taking the medication he was prescribed.                 N.T.,

11/15/2016, at 17-19.

      Moreover, despite Armstrong CYF informing Parents on numerous

occasions that their trailer was not acceptable housing, Parents refused to

attempt to remedy the issue until the week of the termination hearing. In

fact, Armstrong CYF made a visit to Parents’ home on November 10, 2016

(five days before the first scheduled hearing date) and, again, noted that

Parents’ trailer was not suitable housing for Child.       N.T., 11/24/2016, at

325-26; see also     23 Pa.C.S. § 2511(b) (“With respect to any petition filed

pursuant to [subsection (a)(8)], the court shall not consider any efforts by

the parent to remedy the conditions described therein which are first

initiated subsequent to the giving notice of the filing of the petition.”).

      While testimony presented supports the contention that Mother began

to make some progress towards her goals, that progress was short lived.

Following an incident that took place at Parents’ house in September 2015,

Parents began to regress significantly in achieving their goals.              N.T.,


                                       - 24 -
J-S49045-17


11/15/2016, at 118-23, 232. Notably, Parents became hostile towards Holy

Family professionals, refusing to heed to their recommendations and

instructions.   Id.   Holy Family subsequently terminated in-home services

with Parents, deeming Parents to have made “no progress” despite the

extensive services that were provided to them.      Id. at 145-47.      In this

regard, the orphans’ court stated:

         Indeed, a remarkable factor in this case is Parents’ lack of
         progress given the level of services that were provided.
         Armstrong CYF and the providers it has utilized have acted
         in good faith and with timely diligence in attempting to
         assist Parents in achieving reunification and permanency.
         Parents have received psychological evaluations on
         multiple occasions and have met with psychiatric care
         providers again and again. Holy Family provided visit
         coaching and in-home services for many months,
         attempting to assist Parents with parenting skills and
         maintaining a safe, stable, and suitable home for the Child.
         Both Dr. O’Hara and Dr. Bernstein opined that, as of
         December 2016 and September 2016, neither parent was
         capable of independently caring for the Child nor would be
         in the immediate future. Dr. O’Hara noted specifically his
         concern with the lack of progress given the amount of
         services provided.

Orphans’ Ct. Op. at 34-35. We thus conclude that the record supports the

finding that the conditions that led to Child’s removal had not been remedied

at the time of termination, and that reunification between Child and Parents

remained untenable after over twenty-six months of Child being in kinship

foster care. Therefore, the second prong of section 2511(a)(8) was met.

      The third requirement of subsection (a)(8) and section (b) both require

that we consider whether the termination of parental rights would best serve


                                     - 25 -
J-S49045-17


the needs and welfare of the child; however, these are distinct inquires. As

this Court has previously stated:

       We note that, initially, the focus in terminating parental rights is
       on the parent, under Section 2511(a), whereas the focus in
       Section 2511(b) is on the child. However, Section 2511(a)(8)
       explicitly requires an evaluation of the needs and welfare of the
       child prior to proceeding to Section 2511(b), which focuses on
       the developmental, physical and emotional needs and welfare of
       the child. Thus, the analysis under Section 2511(a)(8) accounts
       for the needs of the child in addition to the behavior of the
       parent. Moreover, only if a court determines that the parent's
       conduct warrants termination of his or her parental rights,
       pursuant to Section 2511(a), does a court engage in the second
       part of the analysis pursuant to Section 2511(b): determination
       of the needs and welfare of the child under the standard of best
       interests of the child.         Accordingly, while both Section
       2511(a)(8) and Section 2511(b) direct us to evaluate the ‘needs
       and welfare of the child,’ we are required to resolve the analysis
       relative to Section 2511(a)(8), prior to addressing the ‘needs
       and welfare’ … as proscribed by Section 2511(b); as such, they
       are distinct in that we must address Section 2511(a) before
       reaching Section 2511(b).

C.L.G., 956 A.2d at 1008-09 (internal citations omitted).4 As such, we begin

by considering the needs and welfare of Child only as contemplated by

section (a)(8).



____________________________________________


4
  The orphans’ court, in writing its decision, analyzed both the third prong of
subsection (a)(8) and section (b) together. Pursuant to C.L.G., the orphans’
court should provide a separate needs and welfare analysis under subsection
(a)(8) before proceeding to a section (b) analysis.         Our review of the
record, however, reveals that the orphans’ court’s decision, although written
together, encompassed a thorough and complete subsection (a)(8) and
section (b) analysis. Therefore, in light of our disposition of Parents’
substantive argument, we conclude that it would be unnecessary to remand
(Footnote Continued Next Page)


                                          - 26 -
J-S49045-17


      As stated above, when considering the needs and welfare of a child

under Section (a)(8), we focus on the needs of the child in addition to the

behavior of the parent. Id. The record reflects that Child was a newborn

when he was removed from Parents’ care. Since that time, Child has been

diagnosed with several conditions, including autism, a depth perception

disorder, and a physical deformity of his feet. N.T., 11/15/2016, at 162-63.

Accordingly, Child receives four different ongoing in-home services for these

conditions, including speech therapy, occupational therapy, physical therapy,

and special instruction therapy. Id. at 162.

      Child is placed in a pre-adoptive home.        Id. at 161.    The record

reflects that the foster parents, Maternal Grandparents, are addressing

Child’s extensive special needs. Id. 162-63. He is largely nonverbal, and

requires between four and six hours of therapy each week.          Id. at 163.

Child is thriving in the foster home and Dr. O’Hara testified that Child’s

primary bond is with Maternal Grandparents. Id. at 86.         Dr. O’Hara also

testified that Child’s need for “security, safety, stability, consistency, [and]

responsiveness” is intensified by his special needs. Id. Dr. O’Hara opined

that Parents do not “have any capability to appropriately care for the needs

and welfare of [Child].” Id. at 66. Dr. O’Hara testified that until Parents’

mental health conditions were addressed and stabilized, Parents would not
                       _______________________
(Footnote Continued)

the matter so that the orphans’ court may merely separate its analysis into
two separate sections.



                                           - 27 -
J-S49045-17


be able to develop healthy parenting skills.        Id.   Accordingly, because

Parents’ have not addressed those concerns, Dr. O’Hara testified that Child

is at an increased risk of child abuse, exposure to extreme psychological

instability, domestic violence, and homelessness. Id. at 70.

         Based upon the testimony presented at the hearings, we conclude that

the record supports a finding that termination would serve Child’s needs and

welfare under section 2511(a)(8).             Competent record evidence was

presented to meet all of the elements of section (a)(8).        Therefore, the

orphans’ court did not err in terminating Parents’ rights to Child on that

basis.

         We now turn our attention to 2511(b) and examine whether the

orphans’ court properly found that termination of Parents’ rights was in the

best interest of Child.    “Intangibles such as love, comfort, security, and

stability are involved in the inquiry into the needs and welfare of the child.”

In re C.M.S., 884 A.2d at 1287 (citation omitted). The orphans’ court must

also discern the nature and status of the parent-child bond, with utmost

attention to the effect on the child of permanently severing that bond. Id.

The mere finding of a parent-child bond does not preclude termination of

parental rights. Rather, the orphan’s court must examine the status of the

bond to determine whether its termination “would destroy an existing,

necessary and beneficial relationship.” In re Adoption of T.B.B., 835 A.2d

387, 397 (Pa. Super. 2003).


                                     - 28 -
J-S49045-17


       Based on the length of time Child has been in foster care, the age at

which he was removed from Parents’ care, the finding that Parents’ have

been non-compliant with their goals, and how well Child is doing in his pre-

adoptive placement, the orphans’ court concluded:

       . . . [A]lthough there is a degree of attachment between Parents
       and the Child, perhaps more so between the Child and Mother,
       such that the Child does not appear to be uncomfortable in
       Parents’ presence, see Transcript, at 178-82, the Child’s need for
       stability and consistency in his life, particularly due to his special
       needs, is paramount and outweighs any detriment of severing
       that attachment. The Child has never been in Parents’ primary
       care and all evidence indicates that Maternal Grandparents have
       provided a stable and suitable home for him.              Other than
       Parents’ own desire to maintain a relationship with the Child,
       which the [orphans’ c]ourt does not discount but also does not
       consider as controlling, there is little evidence that terminating
       Parents’ parental rights will destroy an existing, necessary and
       beneficial relationship with the Child. See Transcript, at 86-88.

Orphans’ Court Opinion, 3/24/2017, at 37-38.

       Based upon the evidence cited supra, the record supports the orphans’

court’s conclusion that termination of Parents’ parental rights is in Child’s

best interest. See supra, pp. 2-19. As the orphans’ court did not abuse its

discretion, err as a matter of law, or rely on insufficient evidentiary support

for its conclusions, we affirm its decision.5 See In re B.L.W., 843 A.2d at

383.

____________________________________________


5
  We note that the Child’s guardian ad litem (“GAL”) filed a brief in support
of the termination decree. However, we recognize in the recent case In Re
Adoption of L.B.M., 161 A.3d 172, (Pa. 2017), our Supreme Court held
that trial courts must appoint counsel for a child involved in a contested
(Footnote Continued Next Page)


                                          - 29 -
J-S49045-17


      Decrees affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/15/2017




                       _______________________
(Footnote Continued)

termination petition when the legal interests of such child are divergent from
her best interests. In this case, although Parents did not challenge Child’s
lack of counsel, a review of the record does not reveal any conflict between
Child’s legal interests and best interests. At the time of the termination
hearing Child had recently turned two years old and was too young to
express a preferences regarding Parent’s parental rights.



                                           - 30 -